Exhibit 10.3

EMPLOYMENT (AND POST-EMPLOYMENT) COVENANTS AGREEMENT

THIS AGREEMENT (“Agreement”) made as of the 8th day of August, 2012 (the
“Effective Date”),

B E T W E E N:

TIM HORTONS INC.,

a corporation governed by the Canada Business Corporations Act

(hereinafter referred to as the “Corporation”),

- and -

MR. WILLIAM A. MOIR, (hereinafter referred to as the “Executive”),

of the City of Oakville, in the Province of Ontario.

WHEREAS the Executive is currently the Chief Brand and Marketing Officer of the
Corporation;

AND WHEREAS the parties wish to set forth terms and conditions upon which the
Corporation will continue to employ the Executive after the Effective Date
hereof;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, and for other good and valuable consideration, including the
consideration described in Section 3.1 hereof (the receipt and sufficiency of
which are hereby acknowledged by each of the parties hereto), the parties hereby
agree that the foregoing recitals are incorporated herein by reference and as
follows:

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms

For the purposes of this Agreement, the following terms shall have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

“Affiliate” means any person under control of the Corporation; any person that
controls the Corporation; any person under control of the Corporation jointly
(or severally) with any other person; and, any person under common control with
the Corporation under the control of another person; in each foregoing case,
“control” shall mean the power to direct the voting, management, and/or material
determinations of such person, whether by ownership interest, management
agreement, voting agreement, or any other means by which control of the person
(by commercial standards) is exercised; “Affiliate,” for purposes of this
Agreement, shall include the Tim Horton Children’s Foundation (“Foundation”);



--------------------------------------------------------------------------------

“Change in Control” shall have the meaning attributed to such concept under the
change in control (employment) agreement to which the Executive is a party with
the Corporation, as amended February 24, 2010 (“Change in Control Agreement”);

“Date of Termination” means the effective date of any notice of termination of
the Executive’s employment with the Corporation for any reason whatsoever,
whether voluntary or involuntary and whether with or without cause or good
reason, and whether or not associated with a Change in Control;

“Non-Disclosure Period” has the meaning set out in Section 2.1;

“person” includes, without limitation, an individual, corporation, partnership,
joint venture, association, trust, firm, unincorporated organization or other
legal or business entity;

“Prescribed Competitor” means the list of competitors set forth on Exhibit A,
attached hereto and incorporated herein by reference, as may be updated from
time-to-time hereafter upon the agreement of both the Corporation and the
Executive;

“Prohibited Activities” means to directly or indirectly operate, manage,
control, participate in, carry on, be employed by, be engaged in, perform
services in respect of, be concerned with, advise or consult with, be a director
of, be financially interested in, financially assist, or permit one’s name to be
used in connection with, a Prescribed Competitor, except as otherwise expressly
permitted herein;

“Prohibited Area” means any province, territory or state in Canada or the United
States and any other country in which the Corporation or any of its Affiliates
conducts business, or to the knowledge of the Executive is reasonably likely to
conduct business during the Executive’s employment with the Corporation and for
the one-year period thereafter, except for any Prohibited Areas that may be
limited in scope with respect to certain Prescribed Competitors, if applicable,
as set forth on Exhibit A;

“Restricted Period” means, for the covenants set forth in Sections 2.3, 2.4,
2.5, and 2.6, the period beginning on the Date of Termination and ending on the
second anniversary of the Date of Termination; for the covenants set forth in
Section 2.2, the period beginning on the Date of Termination and ending on the
first anniversary of the Date of Termination; and, for the covenants set forth
in Sections 2.1 and 2.7, during the period of the Executive’s employment
extending through the Date of Termination and for an unlimited/indefinite time
thereafter. Each of the foregoing Restricted Periods shall be extended by any
time during which the Executive is in breach of any applicable covenant in
Article 2, as provided in Section 2.8.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2

EXECUTIVE’S COVENANTS

 

2.1 Non-Disclosure; Confidentiality

The Executive acknowledges and agrees that:

 

  (a) in the course of performing his/her duties and responsibilities for the
Corporation, and/or any Affiliate, he or she will have access to and will be
entrusted with detailed confidential information and trade secrets concerning
past, present, future and contemplated plans; products; new product introduction
programs, plans, or strategies; services; operations processes or results;
technology; intellectual property; financial (including sales) and budgetary
information; methodologies, operational procedures and manuals; site development
plans or new store development strategies and number of new stores under
consideration; models, engineering, architectural plans and designs; analyses;
compilations; forecasts; studies and other records relating to the business;
know-how; accounting methods and procedures; negotiations; contracts; designs;
customers; franchisees; computer records and test data; building and site plans;
strategic plans and initiatives; recipes (including but not limited to the
coffee blend, roasting time, and other input factors for coffee products) and
proprietary business processes and procedures of the Corporation or its
Affiliates, whether in written, printed, pictorial, diagrammatic, electronic or
any other form or medium, including, without limitation, information relating to
names, addresses, contact persons, preferences, needs and requirements of past,
present and prospective clients, customers, franchisees, suppliers, goods and
service providers, and employees of the Corporation and its Affiliates
(collectively, “Confidential Information”), the disclosure of any of which to
competitors of the Corporation or of any of its Affiliates, to the general
public, or the use of any of which by the Executive (outside of his/her duties
and responsibilities to the Corporation), or by any competitor of the
Corporation or of any of its Affiliates, would be highly detrimental to the
interests of the Corporation and its Affiliates; and

 

  (b) the right to maintain the confidentiality of the Confidential Information,
the right to preserve the goodwill of the Corporation and its Affiliates and the
right to the benefit of the contacts and connections developed by the Executive
with clients, customers, suppliers, goods and service providers, franchisees and
others, and any relationships that will be developed between the Executive and
the customers, clients, suppliers, goods and service providers and franchisees
of the Corporation and its Affiliates by virtue of the Executive’s employment
with the Corporation or an Affiliate, constitute proprietary rights of the
Corporation and/or its Affiliates, which the Corporation and its Affiliates are
entitled to protect.

In accordance with the matters acknowledged and agreed to by the Executive
above, the Executive hereby covenants and agrees with the Corporation that he or
she will not, except with the specific prior written consent of the Chief
Executive Officer of the Corporation and the Chairman of the Board, either
during the term of his or her employment or at any time thereafter

 

- 3 -



--------------------------------------------------------------------------------

for an unlimited period (the “Non-Disclosure Period”), directly or indirectly,
disclose to any person or in any way make use of (other than for the benefit of
the Corporation or its Affiliates), in any manner, any of the Confidential
Information; provided, however, that such Confidential Information shall be
deemed not to include information which is or becomes generally available to the
public other than as a result of disclosure by the Executive.

 

2.2 Non-Competition

The Executive further acknowledges and agrees that:

 

  (a) the Executive has acquired skills and experience, and gained special
knowledge, during the course of his or her employment with the Corporation or an
Affiliate, which, if utilized by the Executive in the performance of Prohibited
Activities, would be extremely harmful to the Corporation’s or an Affiliate’s
competitive positioning and, further, there would be a high probability of
inevitable disclosure of Confidential Information, notwithstanding any intention
that may exist on the part of the Executive to abide by the provisions of
Section 2.1; and

 

  (b) the provisions of Sections 2.1, 2.3, 2.4, 2.5, 2.6, and 2.7 are
insufficient to protect the Corporation’s and its Affiliate’s proprietary
interest in the Confidential Information in the event that the Executive engages
in Prohibited Activities.

In accordance with the matters acknowledged and agreed to by the Executive above
and in consideration of the payments and other benefits to be received by the
Executive as further described in Section 3.1 hereof, the Executive hereby
agrees that he or she shall not (without the prior written consent of the Board
of Directors of the Corporation), during the Restricted Period, within the
Prohibited Area whether on his or her own account or in conjunction with or on
behalf of any other person, and whether as an employee, director, officer,
shareholder, partner, principal, agent, franchisee, consultant or in any other
capacity whatsoever, engage in Prohibited Activities; provided, however, that
the Executive may accept employment with a Prescribed Competitor that is a
diversified company, so long as such employment pertains solely to that part of
the Prescribed Competitor’s business which is not in competition with any
business of the Corporation or one of its Affiliates.

The provisions of this Section 2.2 shall apply only in respect of those aspects
of the business of the Corporation or one of its Affiliates (i) with or for
which the Executive had oversight responsibility, contributed to strategic
plans, or otherwise had special knowledge or other significant interaction or
interface while employed by the Corporation or one of its Affiliates, or (ii) in
respect of which the Executive had access to any Confidential Information
belonging to the Corporation or any of its Affiliates during the term of his or
her employment.

Notwithstanding the foregoing restrictions, the Executive may acquire securities
(i) of a class or series that is traded on any stock exchange or over the
counter if such securities represent not more than 2% of the issued and
outstanding securities of such class or series, (ii) of a mutual fund or other
investment entity that invests in a portfolio the selection and management of
which is not within the control of the investor, or (iii) held in a fully
managed account where the Executive does not direct or influence in any manner
the selection of any investment in such securities.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Fiduciary

Notwithstanding any other provisions of this Agreement, the Executive
acknowledges and agrees that:

 

  (a) the Executive is a fiduciary of the Corporation and its Affiliates and is
bound by fiduciary duties to the Corporation and its Affiliates, including to
act in the best interests of the Corporation and its Affiliates, and all other
such duties as arise at law; and

 

  (b) the fiduciary duties owing by the Executive to the Corporation and its
Affiliates shall survive termination of his or her employment, howsoever
occurring.

 

2.4 Non-Solicitation of Franchisees and other Business Associates

The Executive hereby agrees that he or she shall not during the Restricted
Period, whether on his or her own behalf or in conjunction with or on behalf of
any other person, directly or indirectly, solicit, or assist in soliciting,
offer, or entice, consult, provide advice to, or otherwise be involved with:

Solicitation of Franchisees Regarding Competitive Activities

 

  (i) a franchisee of (or operator under operating/license agreement with) the
Corporation or one of its Affiliates as of the Date of Termination to:
(a) engage in any act or activity that (whether independently or jointly with
other persons), would be a breach of the franchise or operating/license
agreement in place with the Corporation or one of its Affiliates if undertaken
by the franchisee/operator during the term of the franchise or operating/license
agreement; or (b) during the entire term of the franchise/license agreement,
become a franchisee or licensee, or business partner of, or otherwise be
associated in a business venture or arrangement, after the expiration or
termination (for any reason) of the franchisee/licensee’s agreement with the
Corporation or one of its Affiliates, that (A) offers, purchases, sells,
manufactures, processes or promotes products or services that are the same or
substantially similar to, the principal products and/or services offered by the
Corporation or one of its Affiliates as of the Date of Termination or that the
Executive knows or should reasonably know, as of the Date of Termination, are
expected to be principal products or services offered or provided by the
Corporation or one of its Affiliates during the Restricted Period (collectively,
the “competitive products and/or services”); or (B) would result in a breach of
the franchise license or operating agreement if undertaken while such agreement
were still in effect.

A “principal product” or “principal service” means any product or service
comprising greater than 2% of average gross sales for U.S., Canadian, or
International restaurants, considered respectively.

 

- 5 -



--------------------------------------------------------------------------------

Solicitation of Business Contacts Re: Competitive Activities

 

  (ii) any joint venture, affiliate, business partner, or other person, entity
or association who has an agreement with the Corporation or one of its
Affiliates as of the Date of Termination to: (a) offer, purchase, sell,
manufacture, process or promote, directly or indirectly, any “competitive
products and/or services;” or (b) enter into a joint venture, strategic
alliance, or other business venture or arrangement including, but not limited
to, new restaurant development activities (all of the foregoing, a “venture”),
that would result, directly or indirectly, in such venture offering, purchasing,
selling, manufacturing, processing, or promoting, directly or indirectly, any
“competitive products and/or services.”

General Solicitation Activities

 

  (iii) a franchisee of (or operator under operating/license agreement with) the
Corporation or one of its Affiliates to engage in any act or activity, whether
individually or collectively with other franchisees, operators, or persons, that
is adverse or contrary to the direct or indirect interests of the Corporation or
its Affiliates’ business, financial or general relationship with such
franchisees and/or operators.

 

  (iv) the organization or facilitation of, or provision of management services
to, an association or organization of franchisees (or operators under
operating/license agreement) with respect to the business or any other
relationship that such franchisees (or operators under operating/license
agreement) have with the Corporation or one of its Affiliates.

For greater clarity, such prohibited activities include but are not limited to
the organization or facilitation of, or provision of management services to, an
association or organization of franchisees (or operators under operating/license
agreement) with respect to the business or any other relationship that such
franchisees (or operators under operating/license agreement) have with the
Corporation or one or more of its Affiliates, including but not limited to any
such organization or association that would act as an additional layer of
required negotiations between the Corporation and/or one or more of its
Affiliates and its (or their) franchisees (or operators under operating/license
agreement).

 

2.5 Non-Solicitation of Employees

The Executive hereby agrees that he or she will not, during the Restricted
Period, either on his or her own behalf or in conjunction with or on behalf of
any other person, directly or indirectly, except with the prior written consent
of the Corporation, induce, solicit, entice or procure, any person who is
employed by, or is under contract as a permanent, full-time agent of, the
Corporation and/or any of its Affiliates, to leave such employment if:

 

  (i) the Executive had personal contact, involvement, or dealings with such
employee or agent in performing his or her duties;

 

- 6 -



--------------------------------------------------------------------------------

  (ii) the employee or agent reported to the Executive;

 

  (iii) the Executive gained knowledge of the quality of work performance or
abilities of the employee or agent during his or her tenure with the Corporation
or one or more of the Corporation’s Affiliates; or

 

  (iv) the employee or agent has participated in strategic business plans,
projects, or activities for the Corporation or one or more of the Corporation’s
Affiliates that would be detrimental to the Corporation’s interest (or the
interest of one or more of the Corporation’s Affiliates) if disclosed to a
competitor of the Corporation (or one or more of the Corporation’s Affiliates).

 

2.6 Non-interference with Suppliers

The Executive hereby agrees that he or she will not, during the Restricted
Period, either on his or her own behalf or in conjunction with or on behalf of
any other person, directly or indirectly, interfere, seek to interfere, induce
and/or incite another person to interfere, or take steps to interfere with the
continuance of supplies (or the terms relating to such supplies) from any
suppliers who have been supplying products, materials or services to the
Corporation or any of its Affiliates, franchisees, joint ventures, or other
person with whom the Corporation or any of its Affiliates have engaged in a
business relationship at any time during the term of the Executive’s employment.

 

2.7 Non-Disparagement

During the Restricted Period, and thereafter, the Executive agrees not to make
any statements, comments, or remarks, whether oral, in writing or electronically
transmitted, that are, or would reasonably be considered to be derogatory or
defamatory, or that criticize, malign, harm, prejudice, result in loss or injury
to, ridicule, disparage or which are otherwise derogatory of, the Corporation or
any of its Affiliates, agents, executives, employees, officers, directors, or
shareholders. The Executive further will not take any action or authorize any
pattern of conduct which could reasonably be expected to adversely affect the
personal or professional reputation of the Corporation or any of its Affiliates,
agents, executives, employees, officers, directors, or shareholders.

 

2.8 Suspension of Time Periods During Breach

If the Executive is in breach of any of the terms of this Article 2, the running
of the Non-Disclosure Period or respective Restricted Period, as applicable,
shall be stayed and shall recommence upon the date the Executive ceases to be in
breach thereof, whether voluntarily or by injunction, with the time period not
reduced by the duration of the “stay.”

 

2.9 Disclosure

During the Non-Disclosure Period and the Restricted Period, the Executive shall
inform, and consents to the Corporation in its sole discretion informing, any
prospective employer or actual employer of the existence of this Agreement and
the obligations which it imposes upon the Executive under all sections of this
Article 2.

 

- 7 -



--------------------------------------------------------------------------------

2.10 Return of Materials

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including financial and other information and lists of customers, suppliers,
products and prices) pertaining to the Corporation or to any of its Affiliates
which may come into the possession or control of the Executive shall at all
times remain the property of the Corporation or such Affiliate, as the case may
be. Upon termination of the Executive’s employment hereunder for any reason, the
Executive agrees to immediately return all such property of the Corporation or
of any of its Affiliates in the possession of the Executive or directly or
indirectly under the control of the Executive. The Executive agrees not to make,
for his or her personal or business use or that of any other person,
reproductions or copies of any such property or other property of the
Corporation or of any of its Affiliates.

 

2.11 Trading Pre-clearance

The Executive shall be required to pre-clear with the senior attorney in the
Corporation’s securities practice group (the “Senior Attorney”), or his/her
designee, any trades in the securities of the Corporation of which the Executive
is the legal or beneficial owner, or any securities of any successor of the
Corporation for a period of 12 months following the Date of Termination. The
Executive may not effectuate trades where the Senior Attorney or his/her
designee has not provided a permissive trading recommendation. It is the
Executive’s obligation and responsibility to comply with all applicable
securities laws, including but not limited to insider reporting requirements,
for so long as, and to the extent, applicable.

 

2.12 Intellectual Property

 

  (a) All worldwide rights, title and interest in any and all advances, computer
programs, concepts, compositions, data, database technologies, designs,
discoveries, domain names, drawings, formulae, ideas, improvements, integrated
circuit typographies, inventions, know-how, mask works, sketches, software,
practices, processes, research materials, trade secrets, work methods, patents,
trade-marks, copyright works and any other intellectual property (whether
registrable or not) produced, made, composed, written, performed, or designed by
the Executive, either alone or jointly with others, in the course of the
Executive’s employment with the Corporation and in any way relating to the
business of the Corporation and/or its Affiliates (the “Intellectual Property”),
are and shall vest in and be the exclusive property of the Corporation.

 

  (b) Both during the term of this Agreement and following termination of
employment with the Corporation, the Executive will fully and promptly disclose
to the Corporation, complete details of any Intellectual Property right arising
in connection with the Executive’s employment, with the intention that the
Corporation shall have full knowledge and ownership of the working and practical
applications of such right.

 

- 8 -



--------------------------------------------------------------------------------

  (c) At the expense of the Corporation, the Executive will co-operate in
executing all necessary deeds and documents and shall co-operate in all other
such acts and things as the Corporation may reasonably require in order to vest
such Intellectual Property rights in the name of the Corporation.

 

  (d) The Executive hereby waives any and all author’s moral and proprietary
rights that the Executive may now or in the future have in any Intellectual
Property developed in the course of the Executive’s employment with the
Corporation.

 

  (e) The Corporation shall have the sole and exclusive ownership of and right
of control over any and all business, customers, and goodwill created or
developed by the Executive in the course of the Executive’s employment with the
Corporation, including all information, records, and documents concerning
business and customer accounts and all other instruments, documents, records,
data, and information concerning or relating to the Corporation’s and/or its
Affiliates’ business activities, interests and pursuits.

ARTICLE 3

CONSIDERATION

 

3.1 Consideration

The Executive acknowledges and agrees that the consideration supporting the
Executive’s covenants and obligations set forth herein, particularly including
but not limited to those set forth in Article 2 hereof, consists of the
fixed-term employment agreement entered into by the Corporation and the
Executive of even date herewith (“Letter Agreement”). In the event that any such
consideration is a payment that would be made or is due and payable after a Date
of Termination, such payment is subject to forfeiture if the Executive is in
breach if this Agreement at such time as the payment is otherwise due, as
further described in Section 4.4 hereof.

ARTICLE 4

GENERAL

 

4.1 Reasonableness of Restrictions and Covenants

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, including, without
limitation, those contained in Article 2, are reasonable and valid and hereby
further acknowledges and agrees that the Corporation and its Affiliates would
suffer irreparable injury in the event of any breach by the Executive of his or
her obligations under any such covenant or restriction. Accordingly, the
Executive hereby acknowledges and agrees that damages would be an inadequate
remedy at law in connection with any such breach and that the Corporation and
its Affiliates shall therefore be entitled, in addition to any other right or
remedy which they may have at law, in equity or otherwise, to temporary and
permanent injunctive relief enjoining and restraining the Executive from any
such breach.

 

- 9 -



--------------------------------------------------------------------------------

4.2 Representations and Acknowledgements

The Executive represents and acknowledges that:

 

  (a) the Executive has had sufficient time to review and consider this
Agreement thoroughly;

 

  (b) the Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder, including his or her obligations under
Article 2;

 

  (c) the Executive has been given the opportunity to consult, and has in fact
consulted independent legal counsel regarding his or her rights and obligations
under this Agreement, as well as its interpretation and effect, and has been
given an opportunity to obtain such other advice as the Executive may desire in
connection with entering into this Agreement;

 

  (d) this Agreement is entered into voluntarily and without any pressure; and

 

  (e) a court of competent jurisdiction may, to the extent allowable under
applicable law, modify, revise, or change the covenants set forth in Article 2
hereof to the extent required to render any or all (or any part) of such
covenants binding on, and legally enforceable against, the Executive, as further
described in Section 4.3 hereof.

 

4.3 Severability

If any provision of this Agreement, including the breadth or scope of the
provisions contained in Article 2 (whether as to the Non-Disclosure Period, the
Prohibited Activities, the respective Restricted Period, the Prohibited Area, or
otherwise), shall be held by any court of competent jurisdiction to be invalid
or unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this Agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding. In addition, should a court determine that any
provision or portion of any provision of this Agreement is not reasonable or
valid, the parties hereto agree that such provision should be interpreted and
enforced to the maximum extent which the court deems reasonable or valid and the
parties agree to request that the court apply notional severance to give effect
to the restrictions in this Agreement to the fullest extent deemed reasonable or
valid by the court. In particular, if such court determines that the duration of
the Non-Disclosure Period and/or the respective Restricted Period and/or the
scope of the Prohibited Area is unreasonable, the parties agree to reduce such
duration and/or scope to such extent as may be necessary to ensure that the
covenants in this Agreement are reasonable in the circumstances, as determined
by the court.

 

4.4 Entire Agreement; Forfeiture and Set-Off Remedies; Survival

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and

 

- 10 -



--------------------------------------------------------------------------------

discussions, whether written or oral, except for the Change in Control Agreement
and Letter Agreement, the terms of which also apply. There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof, except as may be provided herein, in the Change in Control Agreement, or
in the Letter Agreement. The terms of this Agreement shall survive the
termination of either or both of the Letter Agreement and the Change in Control
Agreement.

Notwithstanding anything set forth in the Change in Control Agreement, or the
Letter Agreement, or in any other offer or promotional letter agreement(s);
benefit plans, programs or otherwise, including but not limited to any equity
incentive plan, bonus or short-term incentive plan; or, any other employment or
change in control agreement under which the Executive either participates or is
a party (collectively, the “other agreement(s)”), all payments (whether in
equity or cash) under such other agreement(s) that are to be paid to the
Executive after the Date of Termination, shall be forfeited by the Executive in
the event that the Executive is in breach of any of the terms of this Agreement,
in other than an insignificant manner, at the time payment is due and owing
under such other agreement(s). The foregoing remedy in favour of the Corporation
and its Affiliates shall operate notwithstanding any contrary term or provision
of any other agreement(s), and is not an exclusive remedy to the Corporation and
its Affiliates. Rather, it is in addition to any other remedy available to the
Corporation and its Affiliates at law or in equity as a result of the
Executive’s breach of this Agreement.

 

4.5 Governing Law

(a) This Agreement shall be interpreted and enforced in accordance with, and the
respective rights and obligations of the parties shall be governed by, the laws
of the Province of Ontario and the federal laws of Canada applicable in that
province.

(b) Each of the parties irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of the Province of Ontario over any
action or proceeding arising out of or relating to this Agreement, (ii) waives
any objection that it might otherwise be entitled to assert to the jurisdiction
of such courts, and (iii) agrees not to assert that such courts are not a
convenient forum for the determination of any such action or proceeding.

 

4.6 Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any party unless consented to in writing by such party. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.

 

4.7 Successors and Assigns

The Executive acknowledges that the services to be rendered pursuant to this
Agreement are unique and personal. Accordingly, the Executive may not assign any
of the Executive’s rights or delegate any of the Executive’s duties or
responsibilities under this Agreement. The Executive hereby consents to the
Corporation assigning its rights, duties and obligations under this Agreement to
an Affiliate or to a purchaser or transferee of the Corporation upon a Change in
Control. This Agreement shall inure to the benefit of and shall be binding on
and enforceable by and against the heirs, executors, administrators and legal
personal representatives of the Executive and the successors and assigns of the
Corporation.

 

- 11 -



--------------------------------------------------------------------------------

4.8 Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.

 

4.9 Language

This Agreement originally will be written in the English language, and all
questions of interpretation of this Agreement shall be resolved by reference to
the same as written in English. All communications between the parties arising
out of or in connection with this Agreement shall be in English. Les parties aux
présentes conviennent expressément que le Contrat De Concession qu’ils
concluront entre eux, ainsi que tous les pièces à conviction, documents et
révélations précontractuels connexes ou qui s’y rattachent, soient entièrement
rédigés, signés et distribués en Anglais seulement.

 

4.10 Cooperation

The Executive agrees to provide the Corporation with such assistance as it may
reasonably require, following the Date of Termination, to transfer all existing
mandates, and/or job duties, responsibilities and accountabilities, to his/her
successor, without additional compensation. The Executive further agrees that he
shall cooperate with the Corporation (or, for all purposes of this paragraph,
any Affiliate) and the Corporation’s (or Affiliate’s) designated agents and
counsel in connection with any litigation or arbitration, or any potential
litigation or arbitration, and/or in connection with any investigation, inquiry
or other proceeding, including, but not limited to, regulatory or law
enforcement investigations, inquiries or proceedings concerning or relating to
matters in which he was involved as an employee. This cooperation shall include,
but is not limited to, providing the Corporation, or the Corporation’s
designated agents and counsel, with all requested information or documents;
meetings with the Corporation’s designated agents or counsel, government
representatives, or other third parties at the Corporation’s request at mutually
agreed times and locations; and testifying. The Corporation agrees to reimburse
the Executive for any travel or other expenses reasonably incurred by him in
connection with his cooperation in accordance with the Corporation’s
then-applicable officer expense reimbursement policy. The Executive will not be
entitled to any fees, payments, or compensation in connection with providing
cooperation in connection with litigation or other matters described in this
section.

 

4.11 Headings

The headings and section references in this Agreement are for convenience only
and will not affect the interpretation of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the parties as of the
date first above written.

 

TIM HORTONS INC. by  

/s/ PAUL D. HOUSE

  Name: Paul D. House   Title: CEO and President

 

SIGNED in the presence of:

      EXECUTIVE       by  

/s/ WILLIAM A. MOIR

/s/ JILL E. AEBKER

        William A. Moir Witness        

 

- 13 -



--------------------------------------------------------------------------------

Exhibit A

Prescribed Competitors

1. Bruegger’s

2. Cara Operations Ltd.

3. Coffee Culture

4. Coffee Time

5. Country Style

6. Dunkin Brands

7. Green Mountain Coffee Roasters

8. McDonald’s

9. Panera

10. Peet’s Coffee and Tea

11. The Second Cup Ltd.

12. SIR Corp.

13. Starbucks

14. Subway

15. Timothy’s Coffee

16. The Wendy’s Company

17. Yum! Brands

***********************

Limitations on “Prohibited Area” Apply to the Following:

NONE

 

     TIM HORTONS INC.      by  

/S/ PAUL D. HOUSE

       Name: Paul D. House        Title: CEO and President

 

SIGNED in the presence of:      EXECUTIVE      by  

/S/ WILLIAM A. MOIR

/S/ JILL E. AEBKER

       William A. Moir Witness       